
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 421
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Hastings of
			 Florida (for himself, Mr.
			 West, and Mr. Deutch)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commemorating the city of Delray Beach,
		  Florida, on its 100th anniversary.
	
	
		Whereas the city of Delray Beach, Florida, will celebrate
			 its Centennial Birthday in 2011 with a series of events culminating in January
			 2012;
		Whereas permanent settlement of the area began in 1894
			 with the arrival of Michigan Congressman William S. Linton and other settlers
			 who initially named the town Linton;
		Whereas in 1894, the first school was established by
			 African-American settlers;
		Whereas Atlantic Avenue, Delray Beach’s main street and
			 commercial center, was first drawn on a plat map of the town in 1895;
		Whereas the city and its environs enjoy a long history and
			 rich cultural heritage;
		Whereas in 1896, Henry Flagler extended his railway south
			 from West Palm Beach with a stop in what is now known as Delray Beach;
		Whereas Japanese pineapple farmers established the Yamato
			 Colony in 1904, making Delray Beach one of Florida’s most multicultural
			 cities;
		Whereas one of those farmers, George Morikami donated 200
			 acres for what is now Morikami Park, one of Palm Beach County’s top tourist
			 destinations and home to the only museum of Japanese culture in the United
			 States;
		Whereas, on October 9, 1911, the town of Delray was
			 incorporated;
		Whereas in the 20th century, Delray Beach grew from a
			 farming community into a bustling winter resort;
		Whereas the city has long been a seasonal destination or
			 home to countless writers and artists including author Zora Neale Hurston, poet
			 Edna St. Vincent Millay, and cartoonists Fontaine Fox and W.E. Pat
			 Enright;
		Whereas the city has nearly 65,000 residents and over
			 1,000,000 annual visitors; and
		Whereas the city's pristine beaches, entertainment
			 centers, economic clout, and livability make it an ideal destination for
			 visitors to and residents in Florida: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the city of Delray Beach and
			 its citizens on 100 years of cityhood; and
			(2)recognizes and
			 appreciates the significant economic and cultural impact of the city of Delray
			 Beach on the South Florida region and the Nation as a whole.
			
